Title: John Adams to Abigail Smith, August 1763
From: Adams, John
To: Adams, Abigail


     
      My dear Diana
      Saturday morning Aug. 1763
     
     Germantown is at a great Distance from Weymouth Meeting-House, you know; The No. of Yards indeed is not so prodigious, but the Rowing and Walking that lyes between is a great Discouragement to a weary Traveller. Could my Horse have helped me to Weymouth, Braintree would not have held me, last Night.—I lay, in the well known Chamber, and dreamed, I saw a Lady, tripping it over the Hills, on Weymouth shore, and Spreading Light and Beauty and Glory, all around her. At first I thought it was Aurora, with her fair Complexion, her Crimson Blushes and her million Charms and Graces. But I soon found it was Diana, a Lady infinitely dearer to me and more charming.—Should Diana make her Appearance every morning instead of Aurora, I should not sleep as I do, but should be all awake and admiring by four, at latest.—You may be sure I was mortifyed when I found, I had only been dreaming. The Impression however of this dream awaked me thoroughly, and since I had lost my Diana, I enjoy’d the
      Opportunity of viewing and admiring Miss Aurora. She’s a sweet Girl, upon my Word. Her breath is wholesome as the sweetly blowing Spices of Arabia, and therefore next to her fairer sister Diana, the Properest Physician, for your drooping
     
      J. Adams
     
    